DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 12/22/2021, and Remarks and Amendments received 4/19/2022.
Claim 1 is amended.
Claim 136 is new.
Claims 7-17, 19-22, 24-34, 37, 39, 41-130 are cancelled.
Claims 1-6, 18, 23, 35-36, 38, 40, 131-136 have been examined and are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 18, 23, 35-36, 38, 40, 131-135 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 1 has been amended to recite in pertinent part the following:

    PNG
    media_image1.png
    89
    668
    media_image1.png
    Greyscale

Respectfully, it is not clear what is meant by “an installation pole usable a floor surface below the electrified track…” which leads to a finding of indefiniteness. Speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. 
Dependent claims 2-6, 18, 23, 35-36, 38, 40, 131-135 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Examiner’s Note
Adhering to the guidelines of MPEP 2173.06(II), the Examiner acknowledges that all words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. However, when the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible. 
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. 
Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
In the present set of claims (filed 04/19/2022), a great deal of confusion and uncertainty as to the proper interpretation of the limitations of independent claim 1 exists (as noted supra). Therefore, a rejection under 35 U.S.C. 103 for claims 1-6, 18, 23, 35-36, 38, 40, 131-135 is not made because, as shown in the 35 USC § 112 rejections, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. Again, see In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.)

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 136 is rejected under 35 U.S.C. 103 as obvious over Swafford et al. (U.S. 2016/0134930 A1; hereinafter, "Swafford") in view of Hemmer (U.S. 2014/0263866 A1; hereinafter, “Hemmer”)

Claim 136 (New)
Per claim 136, as shown Swafford teaches the following:
A modular display system comprising:
(a)
a display body, the display body having a substantially vertical orientation, a longitudinal axis, and a top and a bottom, wherein the display body includes: 
i. a first substantially vertical support; ii. a second substantially vertical support, the second substantially vertical support being spaced apart and substantially parallel to the first substantially vertical support; iii. a set of shelves whose longitudinal axes run parallel to the longitudinal axis, including at least a first shelf, wherein each of the set of shelves is selectively coupled with the first substantially vertical support and the second the second substantially vertical support; iv. a plurality of arm receivers that are distributed along the longitudinal axis of the display body, and that define a plurality of display assembly positions along the longitudinal axis of the display body; (Swafford, for example, per at least Figs. 15, Fig. 21 and per [0219]: “…One or more shelf supports 2110 are mounted to the box-shelf display management system 2100 to facilitate the box-shelf display management system 2100 to be mounted to a vertical support (not shown) in a traditional manner…”; See also at least Figs 28-30B, [0182]-[0191] as well as [0219], [0274]-[0275], and [0281]-[0293]; i.e. “shelf supports 2110” [first and second vertical supports] are vertical and are selectively coupled to either side of the shelf unit; shelf supports 2110 facilitate the box-shelf display management system 2100 to be mounted to vertical supports [arm receivers] of the shelf wall system, see Fig. 15, in a traditional manner.  


    PNG
    media_image2.png
    712
    910
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    739
    523
    media_image3.png
    Greyscale


)
(b)
a display assembly, the display assembly being positioned at about the top of the
display body, the display assembly including: i. a display frame comprising a set of display arms, wherein the display frame is configured to be selectively coupled with the display body at a display position of the plurality of display positions by coupling the set of display arms to a set of arm receivers that correspond to the display position; ii. a display screen, wherein the display screen is at least partially retained by the display frame; iii. a controller, wherein the controller is programmable to display content on the display screen; and iv. a power connection configured to receive power from a power source for operation of the display screen and the controller (Swafford, see at least Figs. 15A, 27-30B, and 43 as well as [0083], “power source”, [0274]-[0275], [0281]-[0293], and [0310] teaching a product display shelf as shown in Fig. 15A may be coupled with a “continuous display shelf edge label device” [display assembly] as depicted in Fig. 28B where controller [controller] is programmed to display content via label device. Content may include advertisements, products, price of products, inventory of products as communicated from product inventory sensor, etc… For example, per [0310] “…a customer may see and be attracted to such changing displayed output or stationary displayed output from further away. The changing displayed output or stationary displayed output may be a first display mode of operation. In response, she may approach a shelf. As she approaches the shelf, one or more continuous display shelf edge label devices may sense her presence, such as by a proximity sensor, and may switch to another mode of display. In such an example, specific advertising for a product may appear, such as for a product associated with the continuous display shelf edge label devices. Such advertising may be a notice of the product being on sale. Once the customer is in front of a particular continuous display shelf edge label device for a given period of time, such as 3-5 seconds, the continuous display shelf edge label device may switch to yet another mode of display where SKU specific pricing and packaging information may appear under each product.”; note per [0083] “The controller 55 is powered by a power source 75. The power source 75 can be, but is not limited to, a long life battery, a wired power supply, etc…”

    PNG
    media_image4.png
    714
    502
    media_image4.png
    Greyscale

 ).
Although Swafford teaches the above limitations, and teaches, e.g. per [0083], “power source 75 can be, but is not limited to, …a wired power supply…, etc…”, Swafford may not explicitly teach such wired power supply is in the form of an electrified track, nor other nuances as recited below. However, regarding these features, Swafford in view of Hemmer teaches the following:
(c)
an electrified track installed on a ceiling surface above the display body such that a
longitudinal track axis is parallel to the longitudinal axis of the display body, the
electrified track comprising a plurality of track power connections distributed along
the longitudinal track axis (Hemmer, see at least Figs. 1, 3, 4 and at least [0003] and [0021] teaching a ceiling mounted track for power supply, e.g.: “…a modular system in which multiple tracks can be mounted adjacent one another in a relatively small footprint so as to permit the multiple devices on the ceiling to move in a manner so that the devices bypass each other when they are moved across the ceiling. In one embodiment, the invention provides a track and carriage system including a mounting plate. The mounting plate is configured to be fixed or otherwise secured to a ceiling…”, where per [0021]: “…The connection may include, for example, power outlets, network ports, and the like to supply power and communications to devices secured to the mounting posts…”); and
(d)
a vertical power track having a rigid longitudinal body, wherein the vertical power
track is configured to have a length such that a user at a floor surface below the
electrified track can navigate the vertical power track to a position above the display
position of the display assembly, along a vertical axis that is substantially
perpendicular to the longitudinal axis of the display body, and when so positioned a
first end of the vertical power track couples with a track power connection of the
electrified track located on the vertical axis, and a second end of the vertical power
track couples with the power connection of the display assembly on the vertical axis (Hemmer, again see at least Figs. 1, 2, 3, 4, [0015], and [0021] e.g.: “…mounting posts 126a,
126b, 126c [vertical power track] is configured to secure a device (not shown)…”; where “Each mounting post 18, 19 receives and supports a device 22a, 22b” [a second end of the vertical power track couples with the power connection of the display assembly on the vertical axis]; Hemmer’s mounting posts are vertical and may be rigid – e.g. per prior art of Fig. 1, #19; Although, Hemmer teaches vertical mounting posts [vertical power tracks] which may be rigid and which are navigable along an electrified track mounted to a ceiling and are configured to receive and support a device, Hemmer may not explicitly teach that such mounting post is configured to have a length such that a user at a floor surface below the electrified track can navigate the vertical power track to a position above the display position of the display assembly. However, the Examiner notes that the teaching of Hemmer, e.g. at least at [0015], provides ample motivation to a person of ordinary skill in the art to try configuring Hemmer’s mounting posts such that they are long enough to enable Hemmer’s other disclosures of the operation of such “mounting posts”, i.e. so that a user at a floor surface below the track can navigate the mounting posts [vertical power track] to a position where it may “receive and support a device”, as disclosed at least at [0015], and therefore it would be obvious to make such configuration of Hemmer’s “mounting posts” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Hemmer which are applicable to a known base device/method of Swafford to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hemmer to the device/method of Swafford because Hemmer’s ceiling mounted power track is applicable to the display system requiring power of Swafford and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended Claim 1 and added new claim 136 on 04/19/2022. Applicant's arguments (hereinafter “Remarks”) also filed 04/19/2022 have been fully considered but respectfully are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112 rejection and the new 35 USC 103 prior art rejection citing Swafford in view of Hemmer for claim 136. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622